
	
		I
		111th CONGRESS
		2d Session
		H. R. 6296
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Sherman (for
			 himself, Mr. Royce,
			 Mr. Klein of Florida,
			 Mr. Deutch,
			 Mr. Engel,
			 Mr. Poe of Texas,
			 Mr. Sires,
			 Mrs. Maloney,
			 Ms. Berkley, and
			 Mr. Gene Green of Texas) introduced
			 the following bill; which was referred to the
			 Committee on Foreign
			 Affairs, and in addition to the Committees on
			 Ways and Means,
			 the Judiciary,
			 Financial Services, and
			 Oversight and Government
			 Reform, for a period to be subsequently determined by the
			 Speaker, in each case for consideration of such provisions as fall within the
			 jurisdiction of the committee concerned
		
		A BILL
		To enhance United States diplomatic efforts with respect
		  to Iran by imposing additional economic sanctions against Iran, and for other
		  purposes.
	
	
		1.Short title and table of
			 contents
			(a)Short
			 titleThis Act may be cited
			 as the Stop Iran’s Nuclear Weapons
			 Program Act of 2010.
			(b)Table of
			 contentsThe table of contents for this Act is as follows:
				
					Sec. 1. Short title and table of contents.
					Sec. 2. Findings.
					Title I—Additional bilateral sanctions against Iran
					Sec. 101. Application to subsidiaries.
					Sec. 102. Additional export sanctions against Iran.
					Sec. 103. Temporary increase in fee for certain consular
				services.
					Title II—Additional measures
					Sec. 201. Elimination of certain tax incentives for oil
				companies investing in Iran.
					Sec. 202. Expansion of sanctions under the Iran Sanctions Act
				of 1996.
					Title III—Application of sanctions against affiliates of the Iran
				Revolutionary Guard Corps
					Sec. 301. Sanctions against affiliates of the Iran
				Revolutionary Guard Corps.
					Sec. 302. Measures against foreign persons or entities
				supporting the Iran Revolutionary Guard Corps.
					Sec. 303. Special measures against foreign governments
				supporting the Iran Revolutionary Guards Corps.
					Sec. 304. Definitions.
					Title IV—Opposition of transfer to Iran, North Korea, and Syria
				of goods, services, or technology relevant to their capability to extract or
				mill uranium ore
					Sec. 401. Statement of policy.
					Sec. 402. Reporting requirements under the Iran, North Korea,
				and Syria Nonproliferation Act.
					Sec. 403. Conforming amendments.
					Title V—Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in Iran or
				Sudan 
					Sec. 501. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in Iran or
				Sudan.
					Title VI—Prohibition on United States Government contracts and
				investment for companies conducting business in Iran
					Sec. 601. Prohibition on United States Government
				contracts.
					Sec. 602. Authority of State and local governments to prohibit
				contracts.
					Sec. 603. United States pension plans.
					Sec. 604. Sunset.
					Sec. 605. Definitions.
					Title VII—Termination of loan disbursements to Iran from the
				International Bank for Reconstruction and Development
					Sec. 701. Termination of loan disbursements to Iran from the
				International Bank for Reconstruction and Development.
					Sec. 702. United States opposition to new country assistance
				strategy for Iran.
					Sec. 703. Sunset.
					Sec. 704. Rule of interpretation.
				
			2.FindingsCongress finds the following:
			(1)On July 1, 2010, President Obama signed
			 into law the Comprehensive Iran Sanctions, Accountability, and Divestment Act
			 of 2010 (Public Law 111–195).
			(2)In the wake of
			 this new United States law and United Nations Security Council Resolution 1929
			 on Iran, the European Union, Japan, South Korea, Australia, and other friends
			 and allies of the United States also imposed significant economic sanctions on
			 Iran.
			(3)The latest report
			 by the Director General of the International Atomic Energy Agency to its Board
			 of Directors, issued on September 6, 2010, notes that Iran has continued its
			 record of insufficient cooperation with the agency, has continued to fail to
			 answer questions posed by the agency regarding potential non-civilian nuclear
			 activities by Iran, and has failed to suspend sensitive nuclear activities, as
			 required by successive United Nations Security Council resolutions.
			(4)While the United
			 States and several like-minded countries have worked individually and in
			 concert to increase the diplomatic and economic isolation of Iran to convince
			 the Government of Iran to abandon sensitive nuclear activities, the United
			 States and like-minded countries must do more in the coming months to achieve
			 that goal.
			IAdditional
			 bilateral sanctions against Iran
			101.Application to
			 subsidiaries
				(a)In
			 GeneralExcept as provided in
			 subsection (b), in any case in which an entity engages in an act outside the
			 United States which, if committed in the United States or by a United States
			 person, would violate Executive Order No. 12959 of May 6, 1995, Executive Order
			 No. 13059 of August 19, 1997, section 103 of the Comprehensive Iran Sanctions,
			 Accountability, and Divestment Act of 2010 (Public Law 111–195; 22 U.S.C.
			 8512), or any other prohibition on transactions with respect to Iran that is
			 imposed under the International Emergency Economic Powers Act (50 U.S.C. 1701
			 et seq.), the parent company of that entity shall be subject to the penalties
			 for such violation to the same extent as if the parent company had engaged in
			 that act.
				(b)ExceptionSubsection (a) shall not apply to any act
			 carried out under a contract or other obligation of any entity if—
					(1)the contract or obligation existed on the
			 date of the enactment of this Act, unless such contract or obligation is
			 extended in time in any manner or expanded to cover additional activities
			 beyond the terms of the contract or other obligation as it existed on the date
			 of the enactment of this Act; or
					(2)the parent company acquired that entity not
			 knowing, and not having reason to know, that such contract or other obligation
			 existed, unless such contract or other obligation is extended in time in any
			 manner or expanded to cover additional activities beyond the terms of such
			 contract or other obligation as it existed at the time of such
			 acquisition.
					(c)ConstructionNothing in this section shall be construed
			 as prohibiting the issuance of regulations, orders, directives, or licenses
			 under the Executive orders described in subsection (a) or as being inconsistent
			 with the authorities under the International Emergency Economic Powers
			 Act.
				(d)DefinitionsIn
			 this section—
					(1)the term
			 entity means a partnership, association, trust, joint venture,
			 corporation, or other organization;
					(2)an entity is a
			 parent company of another entity if it controls, directly or
			 indirectly, that other entity and is a United States person; and
					(3)the term
			 United States person means any United States citizen, any alien
			 lawfully admitted for permanent residence to the United States, any entity
			 organized under the laws of the United States, or any person in the United
			 States.
					102.Additional
			 export sanctions against IranNotwithstanding section 103(b)(2)(B)(iv) of
			 the Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law 111–195; 22 U.S.C. 8512(b)(2)(B)(iv)) or any other provision of
			 law, effective on the date of the enactment of this Act—
				(1)licenses to export
			 or reexport goods, services, or technology relating to civil aviation that are
			 otherwise authorized by section 560.528 of title 31, Code of Federal
			 Regulations, as in effect on the date of the enactment of this Act, may not be
			 issued, and any such license issued before such date of enactment is no longer
			 valid; and
				(2)goods, services, or technology described in
			 paragraph (1) may not be exported or reexported.
				103.Temporary increase
			 in fee for certain consular services
				(a)Increase in
			 feeNotwithstanding any other
			 provision of law, not later than 120 days after the date of the enactment of
			 this Act, the Secretary of State shall increase by $1.00 the fee or surcharge
			 assessed under section 140(a) of the Foreign Relations Authorization Act,
			 Fiscal Years 1994 and 1995 (Public Law 103–236; 8 U.S.C. 1351 note) for
			 processing machine readable nonimmigrant visas and machine readable combined
			 border crossing identification cards and nonimmigrant visas.
				(b)Deposit of
			 amountsFees collected under
			 the authority of subsection (a) shall be deposited in the Treasury.
				(c)Duration of
			 increaseThe fee increase
			 authorized under subsection (a) shall terminate on the date that is one year
			 after the date on which such fee is first collected.
				IIAdditional
			 measures
			201.Elimination of
			 certain tax incentives for oil companies investing in Iran
				(a)In
			 generalSubsection (h) of
			 section 167 of the Internal Revenue Code of 1986 (relating to amortization of
			 geological and geophysical expenditures) is amended by adding at the end the
			 following new paragraph:
					
						(6)Denial when Iran
				sanctions in effect
							(A)In
				generalIf sanctions are
				imposed under section 5(a) of the Iran Sanctions Act of 1996 (relating to
				sanctions with respect to the development of petroleum resources of Iran) on
				any member of an expanded affiliated group the common parent of which is a
				foreign corporation, paragraph (1) shall not apply to any expense paid or
				incurred by any such member in any period during which the sanctions are in
				effect.
							(B)Expanded
				affiliated groupFor purposes
				of subparagraph (A), the term expanded affiliated group means an
				affiliated group as defined in section 1504(a), determined—
								(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
								(ii)without regard to
				paragraphs (2), (3), and (4) of section
				1504(b).
								.
				(b)Effective
			 dateThe amendment made by subsection (a) shall apply to expenses
			 paid or incurred on or after January 1, 2010.
				202.Expansion of
			 sanctions under the Iran Sanctions Act of 1996
				(a)In
			 generalSection 5(a) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note) is
			 amended—
					(1)in the heading, by
			 inserting at the end before the period the following: , etc; and
					(2)by adding at the
			 end the following new paragraphs:
						
							(4)Other actions
				relating to petroleum resources of Iran
								(A)In
				generalExcept as provided in
				subsection (f), the President shall impose 3 or more of the sanctions described
				in section 6(a) with respect to a person if the President determines that the
				person knowingly, on or after the date of the enactment of the Stop Iran’s
				Nuclear Weapons Program Act of 2010—
									(i)enters into a
				long-term agreement to purchase petroleum resources from Iran;
									(ii)enters into an agreement to provide payment
				for future delivery of petroleum resources from Iran; or
									(iii)enters into an agreement with the National
				Iranian Oil Company, any of its affiliates, or any entity owned or controlled
				by the Government of Iran to provide for the development of petroleum resources
				wherever located.
									(B)Definitions
									(i)Long-term
				agreementIn subparagraph (A)(i), the term long-term
				agreement means a contract or other agreement that provides for delivery
				of petroleum resources beginning more than 1 year after the date of entry into
				the contract or agreement (as the case may be).
									(ii)Future
				deliveryIn subparagraph (A)(ii), the term future
				delivery means delivery that occurs more than 180 days after payment is
				effected under the agreement.
									(5)Purchase,
				subscription to, or facilitation of the issuance of Iranian sovereign
				debtExcept as provided in
				subsection (f), the President shall impose 3 or more of the sanctions described
				in section 6(a) with respect to a person if the President determines that the
				person knowingly, on or after the date of the enactment of the Stop Iran’s
				Nuclear Weapons Program Act of 2010, purchases, subscribes to, or facilitates
				the issuance of—
								(A)Iranian sovereign
				debt, including Iranian governmental bonds; or
								(B)debt of any entity owned or controlled by
				the Iranian Government, including
				bonds
								.
					(b)Effective
			 dateThe amendments made by this section shall—
					(1)take effect on the
			 date of the enactment of this Act; and
					(2)apply with respect
			 to an investment or activity described in subsection (a) of section 5 of the
			 Iran Sanctions Act of 1996, as amended by this section, that is commenced on or
			 after such date of enactment.
					IIIApplication of
			 sanctions against affiliates of the Iran Revolutionary Guard Corps
			301.Sanctions
			 against affiliates of the Iran Revolutionary Guard Corps
				(a)Publication of
			 names of affiliates in federal registerNot later than 90 days after the date of
			 the enactment of this Act, and as appropriate thereafter, the President shall
			 publish in the Federal Register the name of each foreign person or foreign
			 entity for which there is credible information indicating that the person or
			 entity is as an agent, alias, front, instrumentality, official, or affiliate of
			 the Iran Revolutionary Guard Corps or is an individual serving as a
			 representative of the Iran Revolutionary Guard Corps.
				(b)Application of
			 existing sanctions against Iran to affiliatesThe President shall designate each foreign
			 person or foreign entity identified in the Federal Register pursuant to
			 subsection (a) for inclusion in the Annex to Executive Order 13382 (70 Fed.
			 Reg. 38567; relating to blocking property of weapons of mass destruction
			 proliferators and their supporters) and shall apply to each such foreign person
			 or foreign entity all applicable sanctions of the United States contained in
			 Executive Order 13382.
				(c)Sanctions under
			 Executive Order 13438
					(1)Publication of
			 names of affiliates in federal registerNot later than 90 days
			 after the date of the enactment of this Act, and as appropriate thereafter, the
			 President shall publish in the Federal Register the name of each foreign person
			 or foreign entity—
						(A)for which there is credible information
			 indicating that the person or entity is as an agent, alias, front,
			 instrumentality, official, or affiliate of the Iran Revolutionary Guard Corps
			 or is an individual serving as a representative of the Iran Revolutionary Guard
			 Corps; and
						(B)for which there is
			 credible evidence that the foreign person or foreign entity—
							(i)has
			 committed, or poses a significant risk of committing, an act or acts of
			 violence that have the purpose or effect of—
								(I)threatening the
			 peace or stability of Iraq or the Government of Iraq; or
								(II)undermining
			 efforts to promote economic reconstruction and political reform in Iraq or to
			 provide humanitarian assistance to the Iraqi people;
								(ii)has
			 materially assisted, sponsored, or provided financial, material, logistical, or
			 technical support for, or goods or services in support of, such an act or acts
			 of violence or any person whose property and interests in property are blocked
			 pursuant to Executive Order 13438; or
							(iii)is owned or controlled by, or has acted or
			 purported to act for or on behalf of, directly or indirectly, any person whose
			 property and interests in property are blocked pursuant to Executive Order
			 13438.
							(2)Application of
			 sanctions under executive order 13438The President shall apply to each foreign
			 person or foreign entity identified in the Federal Register pursuant to
			 paragraph (1) all applicable sanctions and measures of the United States
			 contained in Executive Order 13438 (72 Fed. Reg. 39719; relating to blocking
			 property of certain persons who threaten stabilization efforts in Iraq).
					(d)Exclusion from
			 United StatesThe Secretary of State shall deny a visa to, and
			 the Secretary of Homeland Security shall exclude from the United States, any
			 alien who, on or after the date of the enactment of this Act, is a foreign
			 person identified in the Federal Register pursuant to subsection (a) or
			 (c).
				(e)Rule of
			 constructionNothing in this
			 section shall be construed to remove any sanction of the United States in force
			 against the Iran Revolutionary Guard Corps as of the date of the enactment of
			 this Act by reason of the fact that the Iran Revolutionary Guard Corps is an
			 entity of the Government of Iran.
				302.Measures
			 against foreign persons or entities supporting the Iran Revolutionary Guard
			 Corps
				(a)NotificationWhenever
			 the President determines that there is credible information indicating that a
			 foreign person or foreign entity, on or after the date of the enactment of this
			 Act, knowingly—
					(1)provided material support to the Iran
			 Revolutionary Guard Corps or any affiliated foreign person or foreign entity
			 identified pursuant to section 301 (a) or (c), or
					(2)conducted any commercial transaction or
			 financial transaction with the Iran Revolutionary Guards Corps or any
			 affiliated foreign person or foreign entity identified pursuant to section 301
			 (a) or (c),
					the
			 President shall submit to the appropriate congressional committees a
			 notification that contains the name of the foreign person or foreign entity (as
			 the case may be).(b)FormThe
			 President may submit the notification required under subsection (a) in
			 classified form.
				(c)Executive Order
			 12938 sanctionsNot later than 60 days after the date on which
			 the President provides notice to the appropriate congressional committees
			 pursuant to subsection (a), the President shall apply to each foreign person or
			 foreign entity identified in such notice, for such time as the President may
			 determine, the measures set forth in section 4 of Executive Order 12938 (59
			 Fed. Reg. 59099; relating to proliferation of weapons of mass destruction) and
			 shall terminate such measures in accordance with the provisions of such
			 section.
				(d)IEEPA
			 sanctionsThe President may exercise the authorities the
			 President has under section 203(a) of the International Emergency Economic
			 Powers Act (50 U.S.C. 1702(a)) to impose additional sanctions on each foreign
			 person or foreign entity identified pursuant to subsection (a) of this section,
			 for such time as the President may determine, without regard to section 202 of
			 that Act.
				(e)WaiverThe
			 President may waive the application of any measure described in subsection (c)
			 with respect to a foreign person or foreign entity if the President—
					(1)(A)determines that the
			 person or entity has ceased the offending activity and has taken measures to
			 prevent its recurrence; or
						(B)determines that it is vital to the
			 national security interests of the United States to do so; and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
					303.Special
			 measures against foreign governments supporting the Iran Revolutionary Guards
			 Corps
				(a)Executive Order
			 12938 sanctionsWith respect to any foreign entity identified
			 pursuant to section 302(a) that is a foreign government, the President shall,
			 in addition to applying to the entity the measures described in section 302(d),
			 apply to the entity the measures set forth in section 5(b) of Executive Order
			 12938.
				(b)WaiverThe
			 President may waive the application of any measure described in subsection (a)
			 with respect to a foreign entity if the President—
					(1)(A)determines that the
			 entity has ceased the offending activity and has taken measures to prevent its
			 recurrence; or
						(B)determines that it is vital to the
			 national security interests of the United States to do so; and
						(2)submits to the
			 appropriate congressional committees a report that contains the reasons for the
			 determination.
					304.DefinitionsIn this title:
				(1)Appropriate
			 congressional committeesThe
			 term appropriate congressional committees means the Committee on
			 Foreign Affairs of the House of Representatives and the Committee on Foreign
			 Relations of the Senate.
				(2)Foreign
			 personThe term foreign person has the meaning given
			 the term in section 14 of the Iran Sanctions Act of 1996.
				(3)Iran
			 Revolutionary Guard CorpsThe
			 term Iran Revolutionary Guard Corps includes the Iran
			 Revolutionary Guard Corps-Qods Force.
				IVOpposition of
			 transfer to Iran, North Korea, and Syria of goods, services, or technology
			 relevant to their capability to extract or mill uranium ore
			401.Statement of
			 policyIt shall be the policy
			 of the United States—
				(1)to oppose the transfer to Iran, North
			 Korea, and Syria of goods, services, or technology relevant to their capability
			 to extract or mill uranium ore; and
				(2)to work with
			 like-minded countries to impose restrictions on such transfers
			 internationally.
				402.Reporting
			 requirements under the Iran, North Korea, and Syria Nonproliferation
			 ActSection 2(a) of the Iran,
			 North Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is
			 amended—
				(1)in paragraph (1),
			 by redesignating subparagraphs (A) through (E) as clauses (i) through (v),
			 respectively;
				(2)by redesignating
			 paragraphs (1) and (2) as subparagraphs (A) and (B), respectively;
				(3)in subparagraph
			 (B), as redesignated—
					(A)by striking
			 paragraph (1) and inserting subparagraph (A);
			 and
					(B)by striking the
			 period at the end and inserting ; or;
					(4)by striking all
			 that precedes subparagraph (A), as redesignated, and inserting the
			 following:
					
						(a)ReportsThe President shall, at the times specified
				in subsection (b), submit to the Committee on Foreign Affairs of the House of
				Representatives and the Committee on Foreign Relations of the Senate a report
				identifying every foreign person with respect to whom there is credible
				information indicating that person—
							(1)on or after
				January 1, 1999, transferred to or acquired from Iran, on or after January 1,
				2005, transferred to or acquired from Syria, or on or after January 1, 2006,
				transferred to or acquired from North
				Korea—
							;
				and
				(5)by adding at the
			 end the following new paragraph:
					
						(2)on or after January 1, 2009, transferred to
				Iran, Syria, or North Korea goods, services, or technology that could assist
				efforts to extract or mill uranium ore within the territory or control of Iran,
				North Korea, or
				Syria.
						.
				403.Conforming
			 amendmentsThe Iran, North
			 Korea, and Syria Nonproliferation Act (50 U.S.C. 1701 note) is further amended
			 by striking Committee on International Relations each place it
			 appears and inserting Committee on Foreign Affairs.
			VRollover of gain
			 from divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran or Sudan 
			501.Rollover of gain
			 from divesting certain qualified securities of business entities engaged in
			 discouraged activities in Iran or Sudan
				(a)In
			 generalPart III of
			 subchapter O of chapter 1 of the Internal Revenue Code of 1986 (relating to
			 common nontaxable exchanges) is amended by adding at the end the following new
			 section:
					
						1046.Rollover of
				gain from divesting certain qualified securities of business entities engaged
				in discouraged activities in Iran or Sudan
							(a)Nonrecognition
				of gain
								(1)In
				generalIn the case of any sale of any qualified security held by
				a taxpayer with respect to which such taxpayer elects the application of this
				section, in any business entity that is engaged in an Iran discouraged activity
				or a Sudan discouraged activity, gain from such sale shall be recognized only
				to the extent that the amount realized on such sale exceeds—
									(A)the cost of any
				qualified replacement property purchased by the taxpayer during the 30-day
				period beginning on the date of such sale, reduced by
									(B)any portion of
				such cost previously taken into account under this section.
									(2)Exception for
				ordinary income gainThis section shall not apply to any gain
				which is treated as ordinary income for purposes of this title.
								(3)Exception where
				taxpayer owns controlling interest in the business entity
									(A)In
				generalParagraph (1) shall not apply to any sale if, immediately
				before such sale, the taxpayer owns a controlling interest in the business
				entity that is engaged in an Iran discouraged activity or a Sudan discouraged
				activity.
									(B)Controlling
				interestFor purposes of subparagraph (A), the term
				controlling interest means direct or indirect ownership of at
				least 50 percent of the total voting power and value of all classes of stock of
				a corporation. For purposes of the preceding sentence, the rules of paragraphs
				(1) and (5) of section 267(c) shall apply.
									(C)Aggregation
				ruleFor purposes of this paragraph, all members of the same
				controlled group of corporations (within the meaning of section 267(f)) and all
				persons under common control (within the meaning of section 52(b) but
				determined by treating an interest of more than 50 percent as a controlling
				interest) shall be treated as 1 person.
									(b)Definitions and
				special rules relating to securities and replacement propertyFor purposes of this section—
								(1)Qualified
				security
									(A)In
				generalThe term qualified security means any
				security held by a taxpayer in any business entity that is engaged in an Iran
				discouraged activity or a Sudan discouraged activity.
									(B)ExceptionSuch
				term shall not include any security purchased or otherwise acquired after the
				date of the enactment of this section which, at the time of such purchase or
				acquisition, was issued by a business entity then engaged in an Iran
				discouraged activity or a Sudan discouraged activity.
									(C)Security
				definedThe term
				security has the meaning given such term by section
				165(g)(2).
									(2)Qualified
				replacement property
									(A)In
				generalThe term qualified replacement property
				means any security of a business entity that, on the date of purchase by the
				taxpayer—
										(i)is not engaged in an Iran discouraged
				activity or a Sudan discouraged activity on such date,
										(ii)is not a member of an expanded affiliated
				group, any member of which is engaged in an Iran discouraged activity or a
				Sudan discouraged activity on such date, and
										(iii)meets the
				requirements of subparagraph (B).
										(B)Replacement
				propertyProperty meets the requirements of this paragraph if,
				with respect to the sale of any security—
										(i)except as provided in clause (ii), in the
				case that the security is a share of stock in a corporation, the replacement
				property is a share of stock in a corporation,
										(ii)in the case that the security is a share of
				stock of a regulated investment company, real estate investment trust, hedge
				fund, investment partnership, or similar business entity, the replacement
				property is a share of stock in a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity,
										(iii)in the case that the security is a right to
				subscribe for, or to receive, a share of stock in a corporation, the
				replacement property is a right to subscribe for, or to receive, a share of
				stock in a corporation, and
										(iv)in the case that the security is a bond,
				debenture, note, or certificate, or other evidence of indebtedness issued by a
				corporation, with interest coupons or in registered form, the replacement
				property is a bond, debenture, note, or certificate, or other evidence of
				indebtedness issued by a corporation, with interest coupons or in registered
				form.
										(C)Deemed
				investment if investing in entities engaged in discouraged
				activitiesAny regulated
				investment company, real estate investment trust, hedge fund, investment
				partnership, or similar business entity, which invests in the
				securities—
										(i)issued by a
				business entity determined to be engaging in Iran discouraged activities or
				Sudan discouraged activities, or
										(ii)issued by the
				government of Sudan or Iran or any agency thereof,
										shall be deemed to be a business
				entity engaging in Iran discouraged activities or Sudan discouraged
				activities.(D)Business
				declaration of policy
										(i)In
				generalNotwithstanding any other provision of this section, in
				the case of a business entity described in clause (iii), a security in such
				business entity shall not be treated as qualified replacement property unless
				the business entity has made the following declaration: It is our policy
				not to make investments in business entities which engage in Iran discouraged
				activities or Sudan discouraged activities as defined in section 1046 of the
				Internal Revenue Code of 1986, and to use due diligence to avoid making such
				investments. It is our policy to divest on or before December 31, 2010, from
				business entities engaged in Iran discouraged activities and Sudan discouraged
				activities..
										(ii)Not qualified
				securityIf a business entity
				described in clause (iii) has made the declaration specified in clause (i),
				then from the time of such declaration an interest in such business entity
				shall not be treated as a qualified security.
										(iii)Business
				entity describedA business
				entity described in this clause is a regulated investment company, real estate
				investment trust, hedge fund, investment partnership, or similar business
				entity.
										(E)Expanded
				affiliated groupThe term
				expanded affiliated group means an affiliated group as defined in
				section 1504(a), determined—
										(i)by substituting
				more than 50 percent for at least 80 percent each
				place it appears, and
										(ii)without regard to
				paragraphs (2) and (4) of section 1504(b).
										(F)Basis
				adjustmentsIf gain from any
				sale is not recognized by reason of subsection (a), such gain shall be applied
				to reduce (in the order acquired) the basis for determining gain or loss of any
				qualified replacement property which is purchased by the taxpayer during the
				30-day period described in subsection (a).
									(G)Holding
				periodFor purposes of
				determining the period for which the taxpayer has held qualified replacement
				property the acquisition of which resulted in the nonrecognition under
				subsection (a) of any part of the gain realized on the sale of a qualified
				security, there shall be included the period for which such qualified security
				had been held by the taxpayer.
									(3)Special rule for
				securities of certain entities
									(A)In
				generalFor any business entity described in subparagraph (C), a
				security in such business entity shall be treated as qualified replacement
				property if the business entity has made the following declaration: It
				is our policy not to make investments in any person having an investment in, or
				carrying on a trade or business (within the meaning of section 162) in or with,
				Iran and Sudan. This policy may or may not include investments concerning the
				provision of food, medicine, humanitarian services in or to Iran or Sudan or
				investments concerning marginalized areas of Sudan (as defined in section 2 of
				the Sudan Accountability and Divestment Act of 2007 (121 Stat.
				2518))..
									(B)Not qualified
				securityIf a business entity described in subparagraph (C) has
				made the declaration specified in subparagraph (A), then from the time of such
				declaration an interest in such business entity shall not be treated as a
				qualified security.
									(C)Business entity
				describedA business entity described in this subparagraph is a
				regulated investment company, real estate investment trust, hedge fund,
				investment partnership, or similar business entity.
									(D)Certain business
				entities as replacement propertyA business entity described in subparagraph
				(C) making the declaration described in subparagraph (A) may qualify as
				replacement property if it has adopted restrictions on investment in persons
				that invest in or carrying on a trade or business (within the meaning of
				section 162) in or with countries other than Iran and Sudan that are designated
				as state sponsors of terrorism under section 6(j) of the Export Administration
				Act of 1979, section 40 of the Arms Export Control Act, or section 620A of the
				Foreign Assistance Act of 1961.
									(4)Business
				entityThe term
				business entity means any corporation, limited liability
				partnership, limited liability company, or any other business entity conducting
				business activities in which the taxpayer has purchased or can purchase
				securities.
								(c)Definitions and
				rules relating to Sudan discouraged activityFor purposes of this section, the term
				Sudan discouraged activity means an investment in any business
				operation described in section 3(d) of the Sudan Accountability and Divestment
				Act of 2007 (121 Stat. 2518).
							(d)Definitions and
				rules relating to Iran discouraged activitiesFor purposes of this section—
								(1)Iran discouraged
				activityThe term Iran discouraged activity
				means—
									(A)an investment of
				$20,000,000 or more—
										(i)in the energy
				sector of Iran; or
										(ii)in a person that
				provides oil or liquefied natural gas tankers, or products used to construct or
				maintain pipelines used to transport oil or liquefied natural gas, for the
				energy sector in Iran;
										(B)an extension of
				$20,000,000 or more in credit to another person, for 45 days or more, if that
				person will use the credit to invest in the energy sector in Iran;
									(C)except as provided
				in section 5(f) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), an
				investment of $20,000,000 or more (or any combination of investments of at
				least $5,000,000 each, which in the aggregate equals or exceeds $20,000,000 in
				any 12-month period), that directly and significantly contributed to the
				enhancement of Iran’s ability to develop petroleum resources of Iran;
									(D)except as provided
				in section 5(f) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note), the
				sale, lease, or provision to Iran of any goods, services, technology,
				information, or support that would allow Iran to maintain or expand its
				domestic production of refined petroleum resources, including any assistance in
				refinery construction, modernization, or repair; or
									(E)except as provided
				in section 5(f) of the Iran Sanctions Act of 1996 (50 U.S.C. 1701 note),
				providing Iran with refined petroleum resources or engaging in any activity
				that could contribute to the enhancement of Iran’s ability to import refined
				petroleum resources, including—
										(i)providing ships or
				shipping services to deliver refined petroleum resources to Iran;
										(ii)underwriting or
				otherwise providing insurance or reinsurance for such activity; or
										(iii)financing or
				brokering such activity.
										(2)InvestmentThe
				investment of assets, with respect to a State or local
				government, includes—
									(A)a commitment or
				contribution of assets;
									(B)a loan or other
				extension of credit; or
									(C)the entry into or
				renewal of a contract for goods or services.
									(3)Energy
				sectorThe term energy sector refers to activities
				to develop petroleum or natural gas resources or nuclear power.
								(4)IranThe
				term Iran includes any agency or instrumentality of Iran.
								(e)Doing business
				with terrorists
								(1)In
				generalFor purposes of this section—
									(A)A business entity
				has engaged in Iran discouraged activities if it conducts business with or
				makes any charitable donation to any Iranian person designated as a terrorist
				or to any foreign terrorist organization.
									(B)A business entity has engaged in Sudan
				discouraged activities if it conducts business with or makes any charitable
				donation to any Sudanese person designated as a terrorist or to any foreign
				terrorist organization.
									(2)TerroristA
				person is designated as a terrorist for purposes of paragraph (1) if such
				person is designated or otherwise individually identified in or pursuant to an
				Executive Order which is related to terrorism and issued under the authority of
				the International Emergency Economic Powers Act or section 5 of the United
				Nations Participation Act of 1945 for the purpose of imposing on such
				organization an economic or other sanction.
								(3)Foreign
				terrorist organizationFor purposes of paragraph (1), the term
				foreign terrorist organization means an organization designated
				under section 219 of the Immigration and Nationality Act (8 U.S.C. 1189) as a
				foreign terrorist organization.
								(f)Identification
				of business entities engaging in Iran discouraged activities or Sudan
				discouraged activities
								(1)Publication of
				listFor purposes of this section, the Secretary shall publish
				and update at least every six months a list of business entities engaging in
				any Sudan discouraged activities or Iran discouraged activities, or
				both.
								(2)RegulationsThe
				Secretary shall issue regulations defining how a business entity shall not be
				deemed to be engaged in an Iran discouraged activity or Sudan discouraged
				activity, if—
									(A)with regard to
				activities on the date this section becomes effective, the business entity
				limits its activity to continuing existing contracts, without extension or
				expansion (except that an investment (as defined in section 14 of the Iran
				Sanctions Act of 1996) that would subject a business entity to sanctions under
				section 5 of the Iran Sanctions Act of 1996 shall be considered an Iran
				discouraged activity, notwithstanding contracts entered into prior to the
				effective date of this section), and
									(B)with regard to any
				Iran discouraged activity or Sudan discouraged activity carried on under
				contracts entered into or expanded after the effective date of this section,
				the contract was entered into at a time when the business entity did not own or
				control the subsidiary business entity, and after acquiring such ownership or
				control the business entity has not extended or expanded or renewed such
				contract.
									(3)Taxpayer
				self-helpUntil such time as
				the Secretary publishes a list of those engaging in Iran discouraged activities
				or Sudan discouraged activities or if the Secretary fails to update that list
				as required in paragraph (1), the taxpayer may determine, using credible,
				publicly available information, which business entities engage in an Iran
				discouraged activity or a Sudan discouraged activity.
								(g)Improvement in
				the Actions of the Government of the SudanEffective on the date when the President
				certifies under a section 12 of the Sudan Accountability and Divestment Act of
				2007 (121 Stat. 2523), subsection (a) shall not apply to any Sudan discouraged
				activity after such date.
							(h)Improvement in
				the Actions of the Government of Iran
								(1)Termination of
				nonrecognition treatmentEffective on the date when the
				requirements described in paragraph (2) are met, subsection (a) shall not apply
				to any Iran discouraged activity after such date.
								(2)RequirementsThe
				requirements described in this paragraph are—
									(A)a declaration by
				the President which states that, in the opinion of the President, Iran is no
				longer engaging in efforts to develop or retain weapons of mass destruction,
				and has not developed and is not developing the capacity to enrich or reprocess
				uranium or plutonium, and
									(B)a determination by
				the Secretary of State that Iran should no longer be listed as a state sponsor
				of acts of international terrorism pursuant to section 6(j) of the Export
				Administration Act of 1979, section 620A of the Foreign Assistance Act of 1961,
				section 40 of the Arms Export Control Act, or any other provision of
				law.
									.
				(b)Clerical
			 amendmentThe table of sections for part III of subchapter O of
			 chapter 1 of such Code is amended by adding at the end the following new
			 item:
					
						
							Sec. 1046. Rollover of gain from divesting certain qualified
				securities of business entities engaged in discouraged activities in Iran or
				Sudan.
						
						.
				(c)Effective
			 dateThe amendments made by this section shall apply to with
			 respect to sales of securities after the date of the enactment of this
			 Act.
				VIProhibition on
			 United States Government contracts and investment for companies conducting
			 business in Iran
			601.Prohibition on
			 United States Government contracts
				(a)Certification
			 RequirementThe head of each executive agency shall ensure that
			 each contract with a company entered into by such executive agency for the
			 procurement of goods or services or agreement for the use of Federal funds as
			 part of a grant, loan, or loan guarantee, the provision of insurance or
			 reinsurance, or the provision of technical assistance to a company, includes a
			 clause that requires the company to certify to the contracting officer that the
			 company does not conduct business operations in Iran described in section
			 605.
				(b)Remedies
					(1)In
			 generalThe head of an executive agency may impose remedies as
			 provided in this subsection if the head of the executive agency determines that
			 the contractor has submitted a false certification under subsection (a) after
			 the date the Federal Acquisition Regulation is revised pursuant to subsection
			 (e) to implement the requirements of this section.
					(2)TerminationThe
			 head of an executive agency may terminate a covered contract with a company
			 upon the determination of a false certification under paragraph (1).
					(3)Suspension and
			 debarmentThe head of an executive agency may debar or suspend a
			 contractor from eligibility for Federal contracts upon the determination of a
			 false certification under paragraph (1). The debarment period may not exceed 3
			 years.
					(4)Inclusion on
			 list of parties excluded from Federal procurement and nonprocurement
			 programsThe Administrator of General Services shall include on
			 the List of Parties Excluded from Federal Procurement and Nonprocurement
			 Programs maintained by the Administrator under part 9 of the Federal
			 Acquisition Regulation issued under section 25 of the Office of Federal
			 Procurement Policy Act (41 U.S.C. 421) each contractor that is debarred,
			 suspended, proposed for debarment or suspension, or declared ineligible by the
			 head of an executive agency on the basis of a determination of a false
			 certification under paragraph (1).
					(5)Rule of
			 constructionThis section shall not be construed to limit the use
			 of other remedies available to the head of an executive agency or any other
			 official of the Federal Government on the basis of a determination of a false
			 certification under paragraph (1).
					(c)Waiver
					(1)In
			 generalThe President may waive the requirement of subsection (a)
			 on a case-by-case basis if the President determines and certifies in writing to
			 the appropriate congressional committees that it is in the national interest to
			 do so.
					(2)Reporting
			 requirementNot later than 120 days after the date of the
			 enactment of this Act and semi-annually thereafter, the Administrator for
			 Federal Procurement Policy shall submit to the appropriate congressional
			 committees a report on waivers granted under paragraph (1).
					(d)Implementation
			 Through the Federal Acquisition RegulationNot later than 120
			 days after the date of the enactment of this Act, the Federal Acquisition
			 Regulation issued pursuant to section 25 of the Office of Federal Procurement
			 Policy Act (41 U.S.C. 421) shall be revised to provide for the implementation
			 of the requirements of this section.
				(e)ReportNot
			 later than one year after the date the Federal Acquisition Regulation is
			 revised pursuant to subsection (e) to implement the requirements of this
			 section, the Administrator of General Services, with the assistance of other
			 executive agencies, shall submit to the Office of Management and Budget and the
			 appropriate congressional committees a report on the actions taken under this
			 section.
				602.Authority of
			 State and local governments to prohibit contractsNotwithstanding any other provision of law,
			 a State or local government may adopt and enforce measures to prohibit the
			 State or local government, as the case may be, from entering into or renewing a
			 contract for the procurement of goods or services with persons that conduct
			 business operations in Iran described in section 605.
			603.United States
			 pension plans
				(a)Divestiture from
			 IranThe managers of United
			 States Government pension plans or thrift savings plans, shall take, to the
			 extent consistent with the legal and fiduciary duties otherwise imposed on
			 them, immediate steps to divest all investments in any entity with respect to
			 which sanctions are applied for activities described in section 5(a) of the
			 Iran Sanctions Act of 1996 (Public Law 104–172; 50 U.S.C. 1701 note), as
			 amended by this Act, section 302(a) of this Act, or section 106(a) of the
			 Comprehensive Iran Sanctions, Accountability, and Divestment Act of 2010
			 (Public Law 111–195; 22 U.S.C. 8515).
				(b)Prohibition on
			 future investmentThe
			 managers of United States Government pension plans or thrift savings plans
			 shall ensure that there is no future investment in any entity described in
			 subsection (a) for the duration of the period of time during which the entity
			 is sanctioned under the applicable provision of law described in subsection
			 (a).
				604.SunsetThis title shall terminate 30 days after the
			 date on which—
				(1)the President has
			 certified to Congress that the Government of Iran has ceased providing support
			 for acts of international terrorism and no longer satisfies the requirements
			 for designation as a state-sponsor of terrorism for purposes of section 6(j) of
			 the Export Administration Act of 1979, section 620A of the Foreign Assistance
			 Act of 1961, section 40 of the Arms Export Control Act, or any other provision
			 of law; and
				(2)Iran has
			 permanently ceased the pursuit, acquisition, and development of nuclear,
			 biological, and chemical weapons and missiles.
				605.DefinitionsIn this title:
				(1)CompanyThe
			 term company means—
					(A)a sole
			 proprietorship, organization, association, corporation, partnership, limited
			 liability company, venture, or other entity, its subsidiary or affiliate;
			 and
					(B)includes a company
			 owned or controlled, either directly or indirectly, by the government of a
			 foreign country, that is established or organized under the laws of, or has its
			 principal place of business in, such foreign country and includes United States
			 subsidiaries of the same.
					(2)AffiliateThe
			 term affiliate means any individual or entity that directly or
			 indirectly controls, is controlled by, or is under common control with, the
			 company, including without limitation direct and indirect subsidiaries of the
			 company.
				(3)EntityThe
			 term entity means a sole proprietorship, a partnership, limited
			 liability corporation, association, trust, joint venture, corporation, or other
			 organization.
				(4)Federal
			 fundsThe term Federal funds means a sum of money or
			 other resources derived from United States taxpayers, which the United States
			 Government may provide to companies through government grants or loans, or
			 through the terms of a contract with the Federal Government, or through the
			 Emergency Economic Stabilization Act of 2008 Troubled Asset Relief
			 Program or other similar and related transaction vehicles, including a
			 grant, loan, or loan guarantee, the provision of insurance or reinsurance, or
			 the provision of technical assistance.
				(5)Business
			 operationsThe term
			 business operations means—
					(A)carrying out any of the activities
			 described in section 5 (a) and (b) of the Iran Sanctions Act of 1996 (Public
			 Law 104–172; 50 U.S.C. 1701 note), as amended by this Act, that are
			 sanctionable under such section;
					(B)providing sensitive technology (as defined
			 in section 106(c) of the Comprehensive Iran Sanctions, Accountability, and
			 Divestment Act of 2010 (Public Law 111–195; 22 U.S.C. 8515(c)) to the
			 Government of Iran; and
					(C)carrying out any of the activities
			 described in section 302(a) of this Act.
					(6)Government of
			 IranThe term Government of Iran includes the
			 Government of Iran, any political subdivision, agency, or instrumentality
			 thereof, and any person owned or controlled by, or acting for or on behalf of,
			 the Government of Iran.
				(7)Petroleum
			 resources
					(A)In
			 generalThe term petroleum resources includes
			 petroleum, petroleum by-products, oil or liquefied natural gas, oil or
			 liquefied natural gas tankers, and products used to construct or maintain
			 pipelines used to transport oil or compressed or liquefied natural gas.
					(B)Petroleum
			 by-productsThe term petroleum by-products means
			 gasoline, kerosene, distillates, propane or butane gas, diesel fuel, residual
			 fuel oil, and other goods classified in headings 2709 and 2710 of the
			 Harmonized Tariff Schedule of the United States.
					(8)Sensitive
			 technologyThe term sensitive technology means
			 hardware, software, telecommunications equipment, or any other technology that
			 the President determines may be used by the Government of Iran—
					(A)to restrict the
			 free flow of unbiased information in Iran; or
					(B)to disrupt,
			 monitor, or otherwise restrict speech by the people of Iran.
					(9)Appropriate
			 congressional committeesThe term appropriate congressional
			 committees means—
					(A)the Committee on
			 Banking, Housing, and Urban Affairs, the Committee on Foreign Relations, and
			 the Select Committee on Intelligence of the Senate; and
					(B)the Committee on
			 Financial Services, the Committee on Foreign Affairs, and the Permanent Select
			 Committee on Intelligence of the House of Representatives.
					(10)Executive
			 agencyThe term executive agency has the meaning
			 given the term in section 4 of the Office of Federal Procurement Policy Act (41
			 U.S.C. 403).
				VIITermination of
			 loan disbursements to Iran from the International Bank for Reconstruction and
			 Development
			701.Termination of
			 loan disbursements to Iran from the International Bank for Reconstruction and
			 Development
				(a)In
			 generalThe President of the
			 United States shall take all action available to seek a termination of
			 disbursements of funds under loans made by the International Bank for
			 Reconstruction and Development to Iran.
				(b)Report to the
			 CongressOn the date that is 6 months after the date of the
			 enactment of this Act, and every 6 months thereafter, the President shall
			 submit to the Committee on Financial Services of the House of Representatives
			 and the Committee on Foreign Relations of the Senate a report on the efforts
			 made by the United States to terminate the loan disbursements referred to in
			 subsection (a).
				702.United States
			 opposition to new country assistance strategy for Iran
				(a)Statement of
			 policyIt is the policy of
			 the United States to oppose a new Country Assistance Strategy for Iran.
				(b)Actions To be
			 taken if the world bank violates the policy or makes a new loan to
			 IranIf, after the date of the enactment of this Act, the
			 International Bank for Reconstruction and Development approves a Country
			 Assistance Strategy for Iran, or approves a loan to Iran, the President of the
			 United States shall—
					(1)terminate any contribution by the United
			 States to the International Bank for Reconstruction and Development, the
			 International Finance Corporation, and the Multilateral Investment Guarantee
			 Corporation for the fiscal year in which the Country Assistance Strategy or
			 loan is approved, or (if loan disbursements to Iran for that fiscal year have
			 been made by such institutions) for the following fiscal year;
					(2)prohibit the sale of debt instruments of
			 the International Bank for Reconstruction and Development in the United States,
			 prohibit the purchase of any such debt instrument by any United States person;
			 and
					(3)prohibit the
			 United States Government and any state or municipal governmental entity from
			 purchasing any such debt instrument.
					703.SunsetSections 701 and 702 shall terminate 30 days
			 after the date on which the President has certified to Congress that—
				(1)the Government of
			 Iran has ceased providing support for acts of international terrorism and no
			 longer satisfies the requirements for designation as a state-sponsor of
			 terrorism for purposes of section 6(j) of the Export Administration Act of
			 1979, section 620A of the Foreign Assistance Act of 1961, section 40 of the
			 Arms Export Control Act, or any other provision of law; and
				(2)Iran has ceased
			 the pursuit, acquisition, and development of nuclear, biological, and chemical
			 weapons and ballistic missiles and ballistic missile launch technology.
				704.Rule of
			 interpretationNothing in
			 section 701 or 702 shall be interpreted to affect United States contributions
			 to, or the participation of the United States in, the International Development
			 Association.
			
